
	

113 HR 5648 IH: United States-Jordan Defense Cooperation Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5648
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Ros-Lehtinen introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To improve defense cooperation between the United States and the Hashemite Kingdom of Jordan.
	
	
		1.Short titleThis Act may be cited as the United States-Jordan Defense Cooperation Act of 2014.
		2.FindingsCongress makes the following findings:
			(1)From the $2,400,000,000 in total United States multilateral funding for the Syrian humanitarian
			 crisis, the United States Government has provided $268,000,000 to the
			 Hashemite Kingdom of Jordan.
			(2)As of August 2014, the United Nations High Commissioner for Refugees estimates there are more than
			 600,000 registered Syrian refugees in Jordan.
			(3)Jordan estimates that more than 800,000 unregistered refugees are in Jordan living outside of
			 refugee camps, assimilated into local communities, which would bring the
			 total to approximately 1,400,000 Syrian refugees in Jordan.
			(4)In February 2014, President Obama announced that the United States and Jordan will renew the
			 non-binding memorandum of understanding that was signed in 2008 to provide
			 assistance to Jordan over a 5-year period that reinforces the commitment
			 to broaden cooperation and dialogue between the two countries in a variety
			 of areas.
			(5)In 2000, the United States and Jordan signed a free-trade agreement that went into force in 2001.
			(6)In 1996, the United States granted Jordan major non-NATO ally status.
			(7)Jordan is suffering from the Syrian refugee crisis and the threat of the Islamic State of Iraq and
			 the Levant (ISIL).
			(8)The Government of Jordan was elected as a non-permanent member of the United Nations Security
			 Council beginning in January 2014 and terminating in December 2015.
			(9)Enhanced support for defense cooperation with Jordan is important to the national security of the
			 United States, including through creation of a status in law for Jordan
			 similar to the countries in the North Atlantic Treaty Organization, Japan,
			 Australia, the Republic of Korea, Israel, and New Zealand, with respect to
			 consideration by Congress of foreign military sales to Jordan.
			3.Statement of policyIt should be the policy of the United States to support the Hashemite Kingdom of Jordan in its
			 response to the Syrian refugee crisis, provide necessary assistance to
			 alleviate the domestic burden to provide basic needs for the assimilated
			 Syrian refugees, cooperate with Jordan to combat the terrorist threat from
			 the Islamic State of Iraq and the Levant (ISIL) or other terrorist
			 organizations, and help secure the border between Jordan and its neighbors
			 Syria and Iraq.
		4.Sense of CongressIt is the sense of Congress that expeditious consideration of certifications of letters of offer to
			 sell defense articles, defense services, design and construction services,
			 and major defense equipment to the Hashemite Kingdom of Jordan under
			 section 36(b) of the Arms Export Control Act (22 U.S.C. 2776(b)) is fully
			 consistent with United States security and foreign policy interests and
			 the objectives of world peace and security.
		5.Amendments to Arms Export Control ActThe Arms Export Control Act (22 U.S.C. 2751 et seq.) is amended—
			(1)in section 3 (22 U.S.C. 2753)—
				(A)in subsection (b)(2), by inserting the Government of Jordan, before or the Government of New Zealand; and
				(B)in subsection (d)—
					(i)in paragraph (2)(B), by inserting  Jordan, before or New Zealand;
					(ii)in paragraph (3)(A)(i), by inserting  Jordan, before or New Zealand; and
					(iii)in paragraph (5), by inserting  Jordan, before or New Zealand;
					(2)in section 21 (22 U.S.C. 2761)—
				(A)in subsection (e)(2)(A), by inserting  Jordan, before or New Zealand; and
				(B)in subsection (h)—
					(i)in paragraph (1)(A), by inserting  Jordan, before or Israel; and
					(ii)in paragraph (2), by inserting  Jordan, before or Israel both places it appears;
					(3)in section 36 (22 U.S.C. 2776)—
				(A)in subsection (b)—
					(i)in paragraph (1), by inserting  Jordan, before  or New Zealand;
					(ii)in paragraph (2), by inserting  Jordan, before or New Zealand; and
					(iii)in paragraph (6), by inserting  Jordan, before or New Zealand;
					(B)in subsection (c), by inserting  Jordan, before or New Zealand both places it appears; and
				(C)in subsection (d)(2)(A), by inserting  Jordan, before or New Zealand;
				(4)in section 62(c)(1) (22 U.S.C. 2796a(c)(1)), by inserting  Jordan, before or New Zealand; and
			(5)in section 63(a)(2) (22 U.S.C. 2796b(a)(2)), by inserting  Jordan, before or New Zealand.
			6.Amendment to Foreign Assistance Act of 1961Section 656(a)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2416(a)(2)) by inserting Jordan, before or New Zealand.
		7.Memorandum of understanding
			(a)In generalThe Secretary of State is authorized, subject to the availability of appropriations, to enter into
			 a Memorandum of Understanding with Jordan to increase military
			 cooperation, including joint military exercises, personnel exchanges,
			 support for international peacekeeping missions, and enhanced strategic
			 dialogue.
			(b)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (a) not less than $1,000,000,000 for
			 each of the fiscal years 2015 through 2019.
			8.Foreign Military Financing programAmounts made available under the Foreign Military Financing (FMF) program estimated to be outlayed
			 for Jordan during each of the fiscal years 2015 through 2019 shall be
			 disbursed to an interest-bearing account for Jordan in the Federal Reserve
			 Bank of New York not later than 30 days of the date of the enactment of
			 this Act provided that—
			(1)withdrawal of funds from such account shall be made only on authenticated instructions from the
			 Defense Finance and Accounting Service of the Department of Defense;
			(2)in the event such account is closed, the balance of the account shall be transferred promptly to
			 the appropriations account for the Foreign Military Financing Program; and
			(3)none of the interest accrued by such account should be obligated unless the Committee on
			 Appropriations and the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Appropriations and the Committee on
			 Foreign Relations of the Senate are notified.
			
